Citation Nr: 1541676	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obesity, secondary to service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 5, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

A September 2014 rating decision granted a total rating for depressive disorder effective September 5, 2014.  As such, the issue of entitlement to a TDIU for the period from September 5, 2014, is moot.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  Therefore, entitlement to a TDIU prior to that date remains on appeal.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his September 2008 notice of disagreement, the Veteran stated that his obesity was either caused or aggravated by the limitations on activity due to his service-connected lumbosacral strain.  A medical opinion regarding this issue has not been obtained.  Therefore, an opinion to resolve this issue must be obtained on remand.  

Moreover, at his hearing the Veteran testified that he is currently pursuing a pharmacist assistant degree at a Texas college in conjunction with VA vocational rehabilitation services.  However, no such vocational rehabilitation records are contained in the Veteran's claims file.  Because such records could bear on the outcome of the Veteran's appeal, the VA vocational rehabilitation folder should be associated with the claims file.  

The Veteran apparently underwent bariatric surgery in August 2011.  It does not appear records from this surgery are in the claims file.  Such records should be requested on remand.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for obesity, to include the facility where he underwent weight loss surgery.  After securing any necessary release, the AOJ should request any relevant records identified.  In addition, obtain VA treatment records dating since September 2014.  If any requested records are not available, the Veteran should be notified of such. 

2.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the Veteran's paperless claims file.  If such a folder is not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development is completed to the extent possible, send the Veteran's claims file to a VA physician to obtain an opinion concerning the Veteran's obesity.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should respond to the following:

a.  Is the Veteran's obesity a disease?  Please explain why or why not.

b.  Assuming for the sake of argument that the Veteran's obesity is a disease, did the condition clearly exist prior to service?  The examiner should explain why or why not.  In rendering this opinion, the examiner should address the pre-enlistment examination in February 2001 indicating the Veteran weighed 190 pounds prior to service; an Adult Preventive and Chronic Care Flowsheet noting that in November 2001 the Veteran's weight was 177 pounds; a February 2003 note indicating the Veteran weighed 176 pounds before entering boot camp, reportedly weighed 158 pounds during boot camp and 187 pounds in February 2003; and a September 2004 note wherein the Veteran reported he had been overweight since adolescence.   

c.  If the condition existed prior to service, did it undergo a permanent worsening during service?  Please explain why or why not.  In rendering this opinion the examiner should address the pre-enlistment examination in February 2001 indicating the Veteran weighed 190 pounds prior to service; an Adult Preventive and Chronic Care Flowsheet noting that in November 2001 the Veteran's weight      was 177 pounds; a February 2003 note indicating the Veteran weighed 176 pounds before entering boot camp, reportedly weighed 158 pounds during boot camp and 187 pounds in February 2003; weighed 198 pounds in September 2003 and 187 pounds in January 2004; a September 2004 note indicating he was seeking  evaluation for Body Composition Program (BCP); a February 2005 counseling note in his personnel records noting unsatisfactory performance while assigned to the BCP and that due to insufficient effort he had not met his reduction goal as prescribed by the medical officer; and post service evidence showing a weight in excess of 300 pounds in September 2007.  

d.  If the condition underwent a permanent worsening during service, was that worsening clearly the result of the natural progression of the disease?  Please explain why or why not. 

e.  Assuming for the sake of argument that the Veteran's obesity is a disease, the examiner should provide an opinion as to whether the Veteran's obesity at least as likely as not (a 50 percent or higher degree of probability) was caused by or permanently worsened beyond natural progression (aggravated) by the limitations on activity  due to his service-connected lumbosacral strain.  Please explain why or why not.  If the examiner concludes the Veteran's obesity was aggravated by the lumbosacral strain and limitations therefrom, the examiner should attempt to quantify the degree of permanent worsening that is the result of the lumbosacral strain.  

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remains denied, the Veteran and    his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

